Order filed, August 19, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00615-CV
                                 ____________

                             REY GARZA, Appellant

                                         V.

   ROXANA REGALADO HARRISON AND JOSEPH SANTELLANA,
  INDIVIDUALLY AND AS RESPRESENTATIVE OF THE ESTATE OF
     JONATHEN ANTHONY SANTELLANA, DECEASED, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-32961


                                      ORDER

      The reporter’s record in this case was due August 12, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM